Citation Nr: 1449610	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from May 1973 to March 1979.  The appellant is the Veteran's daughter.  The appeal was initiated on the appellant's behalf by her mother.  The appellant turned 18 during the period on appeal, in May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 apportionment decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that claim must be remanded to attempt to obtain additional information from the appellant and Veteran, prior to adjudication of the claim.  In a February 2012 substantive appeal, the appellant stated that she was attending school full-time.  However, she has not submitted any proof of her school attendance.  The appellant was sent a letter in August 2011 requesting completion of a VA Form 21-674, Request for Approval of school Attendance.  She was also requested to provide information regarding any financial hardship created if apportionment is not granted.  The letter was returned as undeliverable and resent in October 2011.  The October 2011 letter was returned as undeliverable in November 2011.  It does not appear that the letter was resent.  Thus, it does not appear the appellant received the letter.  The term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  As the information requested in the letter is relevant to determining whether the appellant is eligible for apportionment of the Veteran's benefits from May 2011, another attempt should be made to request the information from the appellant.  The information is also relevant to determine whether hardship exists for the appellant.  The most recent financial information available from the appellant's mother is from March 2011.  Additionally, although the Veteran has stated that the appellant is his daughter, a copy of her birth certificate has not been associated with the claims file.  

Additionally, the appellant has not specified that she was only requesting apportionment of Veteran's benefits while he was incarcerated.  The Veteran was released from incarceration in July 2012.  Information in the Virtual VA claims file indicates that the Veteran's financial status has changed since his release.  Thus, the Agency of Original Jurisdiction (AOJ) should ask the Veteran whether he has made any support contributions to his daughter and whether financial hardship would result from an apportionment of benefits.  The Board also notes the Veteran was not notified of the appellant's substantive appeal in February 2012.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter which specifically includes a request for a copy of the appellant's birth certificate and evidence showing that she was enrolled in a course of instruction at an approved educational institution.  Send the appellant VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) and VA Form 21-675 (Request for Approval of School Attendance) and request that she complete the forms to ascertain her eligibility for benefits.  Notify the appellant that if she feels that a financial hardship would be created if VA does not grant apportionment, to please provide an explanation of the hardship.  

2.  Notify the Veteran that the appellant has completed a substantive appeal on the issue of entitlement to apportionment of the Veteran's disability compensation payments.  Request that the Veteran send relevant information relating to the apportionment claim, including a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award).  Notify the Veteran that if he feels that a financial hardship would be created if VA grants apportionment, to please provide an explanation of the hardship.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to apportionment of the Veteran's disability compensation payments.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



